MEMORANDUM **
Evelyn Marisol Calderon Rivera, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ order affirming, without opinion, an immigration judge’s order denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We lack jurisdiction to review Calderon Rivera’s contentions because she failed to raise them before the agency. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004). We therefore dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.